Proceeding pursuant to CPLR 78, inter alia, to review so much of a determination of the Secretary of State of the State of New York, dated December 15, 1976, as, after a hearing, held that petitioner Dorothy Forman had demonstrated untrustworthiness (Real Property Law, § 441-c) and suspended her license for a period of two months, or, in the alternative, imposed a $250 fine. Determination confirmed insofar as reviewed and proceeding dismissed on the merits, with costs. There is substantial evidence in the record to support the finding that Dorothy Forman had demonstrated untrustworthiness when she made racially discriminatory remarks. The penalty imposed was proper (see Matter of Butterly & Green v Lomenzo, 36 NY2d 250). Hopkins, J. P., Martuscello, Margett and O’Connor, JJ. concur.